PER CURIAM.
We conclude that any impropriety in the court’s exclusion of testimony that the victim engaged in consensual sex in exchange for drugs could not have affected the outcome of the trial. A similar fact witness testified that the defendant had victimized her as well, and her description of the collateral crime was identical to the victim’s description of the crime in virtually every detail. Accordingly, the convictions are affirmed. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
AFFIRMED.
THOMPSON, C.J., and SAWAYA, J., concur.
SHARP, W., J., concurs in result only.